DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4 – 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by C. W. Seo, KR 2003-0037303 (“Seo”).  Seo discloses an apparatus (2nd page, 6th paragraph) for adjusting a height of a vehicle (2nd page, 3rd paragraph), comprising: 
a vehicle height adjustment unit (fig. 1) configured to adjust a height of the vehicle (1st page, 3rd paragraph); 
a hydraulic pressure supply unit (2nd page, 8th paragraph) configured to supply a hydraulic pressure (Abstract) supplied to a caliper (C) from a braking device (Abstract) for braking of the vehicle, to the vehicle height adjustment unit; and 
a control unit (Abstract) configured to control a hydraulic pressure (Abstract, BACKGROUND OF THE INVENTION) supplied to the vehicle height adjustment unit from the braking device, by controlling the hydraulic pressure supply unit depending on whether a predetermined vehicle height adjustment condition (page 2, 3rd paragraph) is satisfied.
In reference to claims 4 – 6 and 11, Seo further discloses the hydraulic pressure supply unit comprises: a hydraulic pressure line (2, fig. 1 – 2) having one end connected to the braking device and the other end connected to the vehicle height adjustment unit, and configured to supply a hydraulic pressure from the braking device to the vehicle height adjustment unit; and a hydraulic pressure supply valve (5) installed on the hydraulic pressure line, and configured to regulate a hydraulic pressure (page 3, 6th paragraph) supplied through the hydraulic pressure line;
[[claim 5]] wherein the control unit supplies a hydraulic pressure (page 4, 3rd paragraph) from the braking device to the vehicle height adjustment unit by controlling the hydraulic pressure supply unit depending on whether an operation state of the vehicle satisfies a predetermined braking condition (operation of the brake pedal BP);
[[claim 6]] wherein the control unit supplies a hydraulic pressure (page 4, 5th paragraph) from the braking device to the vehicle height adjustment unit by controlling the hydraulic pressure supply unit when the braking condition is not satisfied (operation of the brake pedal BP);
[[claim 11]] wherein the control unit determines whether the vehicle height adjustment condition is satisfied based on at least one of: a vehicle height adjustment button input, a vehicle speed (page 2, 3rd paragraph), a traveling time, and a vehicle position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2, 12, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Buma et al. U.S. 5,855,379 (“Buma”).  Seo does not disclose a vehicle height detection unit configured to detect a vehicle height.  Buma teaches a vehicle height detection unit configured to detect a vehicle height (first detection means, column 1, line 55) wherein the control unit controls the hydraulic pressure supply unit depending on a comparison result (column 1, line 55) by comparing the vehicle height detected by the vehicle height detection unit with a predetermined target vehicle height (110, column 7, line 38).  One of ordinary skill in the art at the time the invention was filed would find modifying Seo such that it comprised the vehicle height detection unit in view of the teachings of Buma obvious so as to maintain a vehicle height and determine whether adjusting of the vehicle height is necessary (fig. 6).
In reference to claim 12, Seo discloses a method (fig. 6) for adjusting a height of a vehicle (page 2, paragraph 4), comprising:
determining whether a predetermined vehicle height adjustment condition is satisfied (dive), by   a control unit (page 2, paragraph 5); and 
adjusting, by the control unit, the vehicle height by supplying a hydraulic pressure (page 2, paragraph 8) supplied through a hydraulic pressure supply unit (S, M) from a braking device (B) for braking of the vehicle to a vehicle height adjustment unit (C).  Seo does not directly disclose detecting a vehicle height by a vehicle height detection unit.  Buma teaches detecting a vehicle height (H1 – H4) by a vehicle height detection unit (first detection means), when the vehicle height adjustment condition is satisfied and adjusting depending on the vehicle height.  One of ordinary skill in the art at the time the invention was filed would find modifying Seo such that it comprised the vehicle height detection unit in view of the teachings of Buma obvious so as to maintain a vehicle height and determine whether adjusting of the vehicle height is necessary (fig. 6).
In reference to claims 14, 15, and 20, Seo in view of Buma further discloses the hydraulic pressure supply unit comprising: a hydraulic pressure line (2) having one end connected to the braking device (M, B) and the other end connected to the vehicle height adjustment unit (C), and configured to supply a hydraulic pressure (page 3, 2nd paragraph) from the braking device to the vehicle height adjustment unit; and a hydraulic pressure supply valve (3, 4, 5) installed on the hydraulic pressure line, and configured to regulate a hydraulic pressure (page 3, 3rd paragraph) supplied through the hydraulic pressure line; 
[[claim 15]] wherein, in the adjusting of the vehicle height, the control unit supplies a hydraulic pressure (page 3, 4th paragraph) from the braking device to the vehicle height adjustment unit by controlling the hydraulic pressure supply unit when an operation state of the vehicle does not satisfy a predetermined braking condition (operating the brake pedal BP); and
[[claim 20]] wherein, in the determining of whether the predetermined vehicle height adjustment condition is satisfied, the control unit determines whether the vehicle height adjustment condition is satisfied, based on at least one of: a vehicle height adjustment button input, a vehicle speed (page 2, 3rd paragraph), a traveling time, and a vehicle position.

Allowable Subject Matter
Claims 3, 7 – 10, 13, and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614